DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/423,000, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application does not provide adequate support for the anchoring frames as configured in claims 18 and 37, thus it is not accorded the filing date of the provisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites a step that the mask is anchored to a generally stationary object. However, claim 28, from which claim 34 depends already positively recites that the mask is adhered to the face of the subject. Therefore, it is unclear whether applicant intends to use claim 34 as a limitation that further defines the adhering step of claim 28 to further require that such adhering is anchoring, or if applicant is intending to claim a second step, where adhering and anchoring are two different steps. However, given that claim 35 from which claim 34 depends, defines the stationary object as the user’s head, Applicant is noted that if claim 34 merely recites that the adhering step is to a stationary object, then claim 35 will be an improper dependent claim for failure to further limit the claim from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 12, 14-15, 24, 28 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stookey (US Pub # 2015/0128986).
In regards to claims 1-3, 12 and 24, Stookey teaches a mask configured to provide protection to a subject undergoing eyelash extension, the mask comprising a gap configured to expose at least one eyelash of the subject without exposing a corresponding eye of the subject (see Figure 8), wherein the mask is configured to follow a contour of a face of the subject and cover at least a portion of a corresponding upper eyelid and at least a portion of a corresponding lower eyelid of the subject (see Figure 8);
further comprising a first upper eyelid part (810) and a second lower eyelid part (850), wherein the first part is configured to cover the corresponding upper eyelid of the subject, the second part is configured to cover the corresponding lower eyelid of the subject, and the first and second parts are configured to form the gap over the at least one eyelash when abutted and connected to one another (see Figure 8); wherein each of the upper and lower eyelid covers is configured to adhere to the skin of the subject (Paragraph 0030); wherein the mask is configured to correspond to and follow a specific geometry of the face of the subject (see Paragraph 0020).
Regarding claims 14-15, Stookey teaches the upper and lower eyelid covers includes a fastening connection (the adhesive) configured to couple to an anchor (where the anchor is the head of the subject).
In regards to claims 28, 34-36, Stookey teaches a method of protecting an eye or stabilizing an eyelid of a subject undergoing eyelash extension with a mask including at least two parts and configured to follow a contour of a face of the subject, the mask further including a gap configured to expose at least one eyelash of the subject without exposing a corresponding eye of the subject (see Figure 8), the 
covering a lower eyelid of the subject with the lower eyelid cover, with the upper and lower eyelid covers being connected to one another, while forming the gap therebetween and exposing the at least one eyelash (see Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stookey as applied to claim 1 above, in view of Abraham et al. (US Pub # 2016/0051033).
In regards to claim 6, Stookey teaches the upper and lower eyelid covers; but does not teach a face mask where the face mask includes a void, the void is configured to allow the upper eyelid cover to fit inside the face mask and be flush with the face mask, and the upper eyelid cover is configured to form the gap with the face mask when inside the void. 
However, Abraham et al. teaches using a mask (14) with voids (16) that receive eyelid covers to be flush with the mask (see Figures 5 and 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the covers of Stookey to be used in conjunction with the mask of Abraham et al. in order to protect the entire eye area from inadvertent contact.
Regarding claims 7-8, Stookey teaches the upper and lower eyelid covers includes a breakaway (as it is tearable) fastening connection (the adhesive) configured to couple to an anchor (where the anchor is the head of the subject).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stookey as applied to claim 6 above, in view of Dinh (US Pub # 2007/0295352).
In regards to claims 7 and 11, Stookey teaches the upper eyelid cover is configured to adhere to the corresponding upper eyelid of the subject; but does not teach the upper eyelid cover includes a fastening connection configured to couple the upper eyelid cover to an anchor where the fastening connection includes a breakaway connection configured to disconnect when a head of the subject is displaced relative to the anchor. 
However, Dinh teaches a lash isolating cover where an upper eyelid cover is removably (thus forming a breakaway connection) fastened to an anchor, where removal from the user’s head results in disconnection of the anchor and cover (see for example Figure 7 which shows a lash cover is formed by multiple strips of tape (700) where one is anchored directly to the user, and a subsequently applied strip is anchored to the anchor, and so on as evidenced by Figure 13. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Stookey to include the separable anchor, as taught by Dinh, in order to more precisely isolate lashes during use.

Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Stookey as applied to claims 12 and 28 above.
Regarding claim 13, Stookey teaches the upper and lower eyelid covers adhere to one another and the user; but does not expressly teach two of each of the upper and lower eyelid covers. However, as customers often get both eyes done when they get their lashes done, it would have been obvious to 
Regarding claim 38, Stookey teaches the mask is configured to be secured such that it corresponds in shape to the contour of the user to which it is applied. Stookey does disclose that application includes “scanning the face of the subject three-dimensionally to obtain a specific geometry of the face of the subject, wherein the mask is configured to correspond to and follow the specific geometry”. However, when the mask of Stookey is applied, the one doing the applying must view the face of the user (“visually scan”) to identify the desired location to affix the device. In viewing the face of the user, the one doing the applying visually perceives the three-dimensional shape of the user’s face. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of applying the mask of Stookey to include the step of scanning and perceiving the shape of the user’s face, in order to properly identify a suitable application site for use.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Stookey as applied to claim 28 above, in view of Butcher (US Pub # 2014/0158147).
In regards to claim 33, Stookey teaches using a mask for making up the face, however does not teach the step of choosing an appropriate size for the mask from among at least two sizes. 
However, Butcher teaches providing shields for application to the eye area of the user, where the user selects from a plurality of available sizes when deciding which shield to use (Paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the covers of Stookey to include the step of providing covers of various sizes to choose from, as taught by Butcher, in order to provide optimal fit for the user.

Claims 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stookey as applied to claims 14 and 28 above, in view of Franklin et al. (US Pub # 2010/0018545).
In regards to claims 18 and 37, Stookey teaches the upper and lower eyelid cover; but does not teach the step of fastening at least one of the upper and lower eyelid covers to a first anchor which is part of a set of anchoring frames resting on the ears and nose of the subject; and coupling the set of anchoring frames to a second anchor. However, Franklin et al. teaches providing eyelid covers (A) on anchor frames that engage the user’s ears and nose (B and C). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the covers of Stookey to be mounted to the nose and ear anchors of Franklin et al. as providing an additional means for securing the covers to the user while minimizing adhesive necessary to stay put.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772